Exhibit 10.1

 

LOGO [g8382151.jpg]

November 20, 2019

Mr. Mohan Maheswaran

Semtech Corporation

200 Flynn Road

Camarillo, California 93012

 

Re:

Amended and Restated Employment Offer

Dear Mohan:

This letter (the “Offer Letter”) amends and restates in its entirety your
employment offer with Semtech Corporation (the “Company”), dated March 8, 2006
and as subsequently amended through December 19, 2014 (the “Prior Offer
Letter”). This Offer Letter sets forth the essential terms of your continued
employment with the Company.

 

1.

Position and Duties: You would continue to serve as our Chief Executive Officer
and President. In this role, you would report to the Board of Directors of the
Company (the “Board”). You would be expected to perform the normal executive
duties and responsibilities associated with this position, and to comply with
all lawful and reasonable orders given to you from time to time by the Board.
For so long as you are the Company’s Chief Executive Officer and an incumbent
director, the Company will nominate you for re-election to the Board in
connection with the scheduled expiration of your term in office as a member of
the Board; provided that such nomination is not prohibited by law or by any
listing standard applicable to the Company. You will not receive any fees or
additional compensation for attending Board or Board committee meetings or
otherwise serving as a Board member.

 

2.

Period of Employment: The period of your employment under this Offer Letter
shall be in effect for a period of five (5) years commencing on November 20,
2019 (the “Effective Date”) and ending at the close of business on the fifth
(5th) anniversary of the Effective Date (such period, the “Period of
Employment”); provided that: (i) on the fifth anniversary of the Effective Date
and on each annual anniversary of the Effective Date thereafter, the Period of
Employment shall automatically be extended by one additional year unless, not
less than ninety (90) days prior to such anniversary of the Effective Date, the
Company shall have given you written notice (or you shall have given the Company
written notice) that the Period of Employment shall not be extended (or further
extended, as the case may be), in which case the Period of Employment shall end
at the end of the scheduled period then in effect, and (ii) if a Change in
Control (as defined below) occurs during the Period of Employment then in
effect, the Period of Employment shall not terminate earlier than the second
anniversary of such Change in Control. Nothing in this Section 2, however,
changes your status under Section 11 of this Offer Letter as an employee at-will
of the Company whose employment may be terminated at any time (by you or by the
Company) for any reason or for no reason. Expiration of the Period of
Employment, any decision by the Board or the Compensation Committee of the Board



--------------------------------------------------------------------------------

  (the “Compensation Committee”) to not extend the Period of Employment, and any
notice of non-renewal of the Period of Employment given pursuant to this
Section 2 shall not constitute a breach of this Offer Letter and shall not
constitute either a termination of your employment by the Company without Cause
or grounds for a termination by you for Good Reason (as such terms are defined
below) for purposes of this Offer Letter.

 

3.

Conditions: This Offer Letter, and any employment pursuant to this Offer Letter,
is conditioned on the following:

 

  (a)

Proprietary Agreements. Your signed agreement to, and ongoing compliance with,
the terms of our (a) Policy Regarding Confidential Information and Insider
Trading for All Employees, (b) Invention Assignment & Secrecy Agreement, and
(c) Employee Confidentiality Agreement and Proprietary Rights Assignment (except
that Section 3 of such agreement would not apply to communications with Company
personnel who need to know such information in connection with their work for
the Company), which are standard agreements signed by all employees of the
Company.

 

  (b)

Arbitration Agreement. Your signed agreement to our standard Employee
Acknowledgement and Agreement that indicates receipt of the Employee Handbook
and provides for arbitration of any disputes related to this Offer Letter and
your employment.

 

  (c)

Signed Offer Letter. Your return of the enclosed copy of this Offer Letter,
after being signed by you without modification. By signing and accepting this
Offer Letter, you represent and warrant that you are not subject to any
pre-existing contractual or other legal obligation with any person, company, or
business enterprise that may be an impediment to your employment with, or your
providing services to, the Company, as its employee.

 

4.

Equity Awards: During the Period of Employment, you would be eligible for equity
awards, as determined by the Compensation Committee in its sole discretion.

 

5.

Base Salary: You would be paid an annual base salary of $620,000, with the
actual amount prorated for the actual period of employment and payable in equal
installments in accordance with the Company’s normal payroll practices, subject
to appropriate deductions and withholding. Your base salary would be reviewed by
the Compensation Committee at least annually and may be increased from time to
time.

 

6.

Annual Bonus: You would be entitled to participate in the Company’s Chief
Executive Officer Bonus Plan, as it may be amended from time to time, with an
annual target bonus of not less than 125% of your base salary. Except as
provided in Section 12, no bonus would be payable if your employment terminates
or you resign prior to payment of the bonus.

 

7.

Deferred Compensation Plan: You would be eligible to participate in the Semtech
Executive Compensation Plan, a non-qualified deferred compensation plan. You
would be able to contribute up to 100% of your base salary, and the Company
would fully match the first 10% of your contributions.

 

2



--------------------------------------------------------------------------------

8.

Vacation: You would be entitled to 4 weeks of paid vacation for each full fiscal
year of employment, prorated for any employment period that is less than one
full fiscal year. Such vacation time would accrue in accordance with the
Company’s vacation policy, as amended from time to time.

 

9.

Expenses: You would be reimbursed for all reasonable and necessary business
expenses incurred by you in the performance of your duties and for which
reimbursement is requested in accordance with the Company’s applicable
procedures and policies, as amended from time to time.

 

10.

Benefits: You also would be entitled to participate in broad-based benefit plans
and programs generally available to the Company’s salaried employees, including
401(k) plan, medical, dental, disability, and life insurance, subject to the
terms of the respective plan or program as may be amended from time to time,
which may include limitations, restrictions or conditions applicable to senior
executives generally.

 

11.

At-Will Employment: You would be an at-will employee of the Company. You would
have the right to terminate your employment at any time, for any reason or for
no reason, as does the Company. This at-will employment relationship cannot be
changed except in writing authorized by, and signed on behalf of, the Board.

 

12.

Termination of Employment: Immediately on the termination of your employment for
any reason (the date of any such termination, your “Severance Date”), you would
return promptly to the Company any property in your possession that is owned by
the Company, including, without limitation, cell phone, computer, files, and
keys. You also agree to resign from all positions and offices within the Company
and its affiliates, including as a member of the Board. Except as provided
below, you would not be entitled to any severance benefits on the termination of
your employment.

You acknowledge and agree that the severance payments and benefits described
below in subsections (a) and (b) would be contingent on your execution and
delivery to the Company of a release agreement, substantially in the form
attached hereto as Exhibit A (and revised, as determined to be appropriate by
the Company, to reflect changes in the law to ensure the enforceability of such
agreement) not later than twenty-one (21) days following the termination of your
employment (or such longer period of up to forty five (45) days as may be
required under applicable law). Further, you acknowledge and agree that the
severance payments and benefits described in subsection (a) below are contingent
upon your compliance with the covenant described in subsection (c) below.

 

  (a)

Termination Other than for Cause or a Good Reason Resignation. If the Company
terminates your employment other than for Cause (as defined below), death or
Disability, or you resign for Good Reason (as defined below) within ninety
(90) days following the occurrence of any of the events constituting a Good
Reason event, you would receive:

 

  (i)

12 months of base salary, payable in accordance with the Company’s established
payroll schedule but no less often than in monthly installments, with the first
such installment to be paid, subject to Section 14(b), within ten (10) days
following the sixty (60) day anniversary of your Separation from Service (as
defined below),

 

3



--------------------------------------------------------------------------------

  (ii)

12 months of medical, dental, life, and long-term disability insurance at the
same coverage levels and on the same terms as on your termination date, to the
extent it is possible to maintain such coverage, or an after-tax cash equivalent
if it is not possible to maintain the coverage, with any such cash equivalent
payment to be paid, subject to Section 14(b), in the same month as the coverage
would have been provided. Such coverage would cease immediately if you become
covered by another plan or insurance that offers such benefits, whether or not
comparable, and

 

  (iii)

Unless otherwise expressly provided for in an applicable award agreement, to the
extent any stock option or other equity-based award granted to you by the
Company is outstanding and unvested as of the Severance Date, to the extent such
award is subject only to time-based vesting requirements as of the Severance
Date (including any such award that was originally subject to
performance-vesting conditions and as to which the applicable performance period
has ended as of the Severance Date, and any such award that was originally
subject to performance-vesting conditions but as to which the award is subject
only to time-based vesting conditions following a Change in Control), such award
shall automatically vest (and, in the case of stock options and similar awards,
become exercisable) as of the Severance Date to the extent that the award was
otherwise scheduled to become vested on or before the first anniversary of the
Severance Date.

In the event you become entitled to severance benefits under this
Section 12(a) and a Change in Control (as defined below) occurs on or after your
Severance Date, any then remaining and unpaid installments pursuant to
Section 12(a)(i) of this Offer Letter will be paid in a lump sum within 10 days
following the 60-day anniversary of the Change in Control.

For purposes of this Offer Letter, “Cause” means (1) an act of personal
dishonesty taken by you in connection with your responsibilities as an employee
which is intended to result in a substantial personal benefit to you, your
family or your affiliates (as defined as any entity in which you or your family
member has a substantial beneficial interest), (2) your conviction of, or
entering a plea of guilty or nolo contendere to, a crime that constitutes a
felony (other than traffic related offenses not involving serious bodily
injury), (3) an act by you which constitutes willful misconduct or gross
negligence and is materially injurious, or reasonably expected to result in
material injury, to the Company, (4) your willful failure to follow the lawful
directives of the Board that are consistent with your position and duties, or
(5) your material breach of a Central Agreement, which,

 

4



--------------------------------------------------------------------------------

for any breach that can be cured going forward, is not cured by you within 15
calendar days after your receipt of written notice from the Company specifying
the nature of your purported material breach. For these purposes, “Central
Agreements” means the Semtech Core Values and Code of Conduct, the Semtech
Policy Regarding Confidential Information and Insider Trading for All Employees,
the Semtech Invention Agreement & Secrecy Agreement, the Semtech Employee
Confidentiality Agreement and Proprietary Rights Assignment, and any other
written agreement between you and the Company (regardless of when such
agreements become effective). For purposes of this definition of “Cause,” no act
or failure to act, on your part shall be considered “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company.

For purposes of this Offer Letter, “Good Reason” means, without your express,
written consent (A) a significant reduction of your duties, title, position or
responsibilities relative to your duties, title, position or responsibilities in
effect immediately prior to such reduction; (B) a reduction by the Company of
your base salary or target bonus as in effect immediately prior to such
reduction, unless such reduction is part of an across-the-board reduction in the
salary level of all other executive officers of the Company by the same
percentage amount; (C) your relocation to a facility or a location more than
thirty-five (35) miles from the Company’s current headquarters location; or
(D) the Company fails to nominate you for re-election to the Board for so long
as you are the Company’s Chief Executive Officer and an incumbent director,
unless such nomination is prohibited by law or by any listing standard
applicable to the Company; provided, however, that any such condition or
conditions, as applicable, shall not constitute Good Reason unless both (x) you
provide written notice to the Company of the condition(s) claimed to constitute
Good Reason within thirty (30) days of the initial existence of such
condition(s), and (y) the Company fails to remedy such condition(s) within
thirty (30) days of receiving such written notice thereof.

For purposes of this Offer Letter, “Disability” means a termination of your
employment due to your disability and you are entitled to long-term disability
benefits under a long-term disability plan sponsored or maintained by the
Company or one of its Affiliates (as such term is defined in the CIC Retention
Plan, as defined below).

 

  (b)

Termination following a Change in Control. If, during the Period of Employment,
the Company terminates your employment other than for Cause, death or Disability
during a Change in Control Window (as defined below), or you resign for Good
Reason within ninety (90) days following the occurrence of any of the events
constituting a Good Reason event during a Change in Control Window (such a
termination of your employment is referred to herein as a “Qualifying
Termination”), you would receive:

 

  (i)

A bonus for the fiscal year of termination equal to your target bonus, pro-rated
from the beginning of the fiscal year to the date of termination,

 

5



--------------------------------------------------------------------------------

  (ii)

2 times your annual rate of base salary and 2 times your target bonus (each as
in effect on the date of termination), such amount to be paid, subject to
Section 14(b), in a lump sum together with the amount referred to in clause
(b)(i) above, within ten (10) days following the 60-day anniversary of the
later of (1) your Separation from Service and (2) in the case of a Qualifying
Termination that occurs as a result of your Separation from Service prior to a
Change in Control, the date of the corresponding Change in Control,

 

  (iii)

24 months of medical, dental, life, and long-term disability insurance at the
same coverage levels and on the same terms as on your termination date, to the
extent it is possible to maintain such coverage, or an after-tax cash equivalent
if it is not possible to maintain the coverage, with any such cash equivalent
payment to be paid, subject to Section 14(b), in the same month as the coverage
would have been provided. Such coverage would cease immediately if you become
covered by another plan or insurance that offers such benefits, whether or not
comparable,

 

  (iv)

Your unvested account balance (if any) under the Semtech Executive Compensation
Plan will become fully vested, and

 

  (v)

Unless otherwise expressly provided for in an applicable award agreement, to the
extent any stock option or other equity-based award granted to you by the
Company is outstanding and unvested as of the Severance Date, to the extent such
award is subject only to time-based vesting requirements as of the Severance
Date (including any such award that was originally subject to
performance-vesting conditions and as to which the applicable performance period
has ended as of the Severance Date, and any such award that was originally
subject to performance-vesting conditions but as to which the award is subject
only to time-based vesting conditions following a Change in Control), such award
shall automatically become fully vested and, in the case of stock options and
similar awards, exercisable as of the Severance Date. For purposes of clarity,
if your employment is terminated by the Company without Cause or by you for Good
Reason, and any stock option or other equity-based award granted to you by the
Company, to the extent such award is outstanding and unvested on the Severance
Date, otherwise purports to terminate on the Severance Date, such termination
shall not be effective (subject, in all events, to the original maximum term of
the award) until the later of (a) the end of the 90-day period following the
Severance Date and (b) if a definitive agreement with respect to a Change in
Control transaction was entered into prior to the Severance Date, one year
following the execution of such agreement and, if such a termination of your
employment becomes a Qualifying Termination because a Change in

 

6



--------------------------------------------------------------------------------

  Control occurs within such period of time, such termination shall (subject to
the original maximum term of the award) not be effective and such award shall be
subject to the accelerated vesting rules set forth above in this
Section 12(b)(v), and, in the case of stock options or similar awards, you shall
be given a reasonable opportunity to exercise such accelerated portion of the
option or other award before it terminates.

For purposes of this Offer Letter, “Change in Control” has the meaning given to
such term in the Semtech Corporation Executive Change in Control Retention Plan
adopted on or about the date hereof (the “CIC Retention Plan”), and “Change in
Control Window” means the period (i) beginning on the earlier of (a) 90 days
prior to a Change in Control transaction or (b) the execution of a definitive
agreement to effect a transaction that, if consummated in accordance with the
proposed terms, would constitute a Change in Control transaction, provided that
the transaction with the party to the definitive agreement is actually
consummated within one year following the execution of such definitive agreement
and such transaction actually constitutes a Change in Control, and (ii) ending
on the second anniversary of such Change in Control.

 

  (c)

Restrictive Covenant. You agree that eligibility for the severance payments and
other benefits under Section 12(a) are contingent on your agreement and
compliance with the requirement that for a period of one year you do not accept
employment nor an engagement as a consultant with a competitor (including Inphi
Corporation, MACOM Technology Solutions Holdings, Inc., MaxLinear, Inc.,
Monolithic Power Systems, Inc., ON Semiconductor Corporation, Silicon
Laboratories Inc. and Texas Instruments, Inc. (provided, in each case, that if
such company ceases to have a class of its common equity securities traded on a
national securities exchange it shall no longer constitute a competitor for
purposes of this Section 12(c)), and any other company in the peer group of
competitors used in connection with performance based-options issued to you by
the Company, and any other company that designs or sells integrated circuits for
the end market applications in which the Company’s products are used), where
such position is comparable to the position you held with the Company and where
you cannot reasonably satisfy the Company that the new employer is prepared to
(or such employer does not take adequate steps to) preclude and to prevent
disclosure of the Company’s confidential information.

You acknowledge and agree that the provisions of this Section 12(c) are
reasonable and necessary to protect the confidential and proprietary information
of the Company and that the restrictions contained herein do not restrain you
from engaging in an entire business or profession but only from engaging in a
narrow and specific subset of activities. You also acknowledge and agree that
absent the promises and representations made by you in this subsection (c), the
Company would not agree to provide you the benefits described in subsection (a).

 

7



--------------------------------------------------------------------------------

If you accept employment or a consulting relationship with a competitor as
described above, no further payments or eligibility for benefits continuation
would be available to you as of the date you commence such employment or
consulting.

 

  (d)

Separation from Service. As used herein, a “Separation from Service” occurs when
you die, retire, or otherwise have a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

  (e)

No Duplicate Benefits. Notwithstanding anything contained herein to the
contrary, if, on the Severance Date, you are entitled to the severance and other
benefits under Sections 12(a) and 12(b) of this Offer Letter, you shall only be
entitled to the severance and other benefits under Section 12(b), and if, on the
Severance Date, you are entitled to the severance and other benefits under
Section 12(a) of your Offer Letter and you subsequently become entitled to the
severance and other benefits under Section 12(b) of this Offer Letter (i.e.,
because your termination of employment becomes a Qualifying Termination), the
following shall apply: (a) the benefits under Sections 12(b)(ii) and (v) of this
Offer Letter shall be reduced by the amount paid or payable pursuant to Sections
12(a)(i) and (iii), respectively, of this Offer Letter; and
(b) Section 12(b)(iii) of this Offer Letter shall apply instead of
Section 12(a)(ii). If you are entitled to accelerated vesting of a stock option
or other equity-based award granted to you by the Company pursuant to
Section 12(a)(iii) or Section 12(b)(v) and the applicable award agreement also
provides for accelerated vesting in the circumstances, you will be entitled to
the provision (under this Offer Letter or under the applicable award agreement)
that results in the greater benefit for you, but any accelerated vesting
pursuant to this Offer Letter shall not be in addition to any accelerated
vesting that may be provided for in the applicable award agreement.

 

  (f)

No Duty to Mitigate. You have no duty to mitigate damages under this Offer
Letter. All amounts paid or payable to you pursuant to this Section 12 shall be
paid without regard to whether you have taken or take actions to mitigate
damages.

 

  (g)

Accrued Obligations. In connection with a termination of your employment with
the Company and its Affiliates, the Company (or the Affiliate that last employed
you, as the case may be), will also pay you your Accrued Obligations. As used
herein, “Accrued Obligations” means: (i) any base salary that had accrued but
had not been paid (including accrued and unpaid vacation time, sick time and
paid time off, in each case to the extent applicable) on or before your
termination of employment, and (ii) any reimbursement due to you for business
expenses incurred by you on or before your termination date in accordance with
the expense reimbursement policies of the Company (or the applicable Affiliate)
in effect at the applicable time. In addition, nothing in this Section 12 shall
affect:

 

8



--------------------------------------------------------------------------------

  (i) your receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company (or
Affiliate) welfare benefit plan; (ii) your rights under COBRA to continue health
coverage; or (iii) your right to receive vested and accrued benefits otherwise
due in accordance with the terms of an applicable 401(k), deferred compensation
or other retirement plan of the Company or an Affiliate.

 

  (h)

Performance-Based Awards. If, during the Period of Employment, and unless
otherwise expressly provided for in an applicable award agreement, to the extent
any stock option or other equity-based award granted to you by the Company that
is subject to performance-vesting conditions is outstanding and unvested as of
the date of a Change in Control and such Change in Control occurs during one or
more performance periods of any such award, the number of shares or units
subject to the award will be adjusted to equal the target number of shares or
units subject to the award that relate to the applicable open (or not yet then
commenced, as the case may be) performance period. Such adjusted number of
shares or units subject to the award shall remain subject to any time-based
vesting requirements pursuant to the original terms and conditions of the award
(subject to any accelerated vesting pursuant to Section 12(b) of this Offer
Letter).

 

13.

Miscellaneous: No other promises or representations have been made to you and
this Offer Letter supersedes all prior oral and written communications between
you and the Company (including, without limitation, the Prior Offer Letter). You
signed a Company Invention Assignment & Secrecy Agreement on or about April 3,
2006 (the “Invention Assignment Agreement”) and you and the Company are parties
to an Employee Confidentiality Agreement and Proprietary Rights Agreement dated
April 3, 2006 (the “Confidentiality Agreement”). Notwithstanding the first
sentence of this Section 13, the Invention Assignment Agreement and the
Confidentiality Agreement each continues in effect and each is outside of the
scope of the integration provision above.

 

14.

Section 409A:

 

  (a)

It is intended that any amounts payable under this Offer Letter shall either be
exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject you to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this offer letter shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to you.

 

  (b)

Notwithstanding any provision of this Offer Letter to the contrary, if you are a
“specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of your Separation from Service, you will not
be entitled to any payment or benefit pursuant to Section 12 until the earlier
of (i) the date which is six (6) months after your Separation from Service for
any reason other than death, or (ii) the date of your death. Any amounts
otherwise payable to you upon or in

 

9



--------------------------------------------------------------------------------

  the six (6) month period following your Separation from Service that are not
so paid by reason of this Section 14(b) shall be paid (without interest) as soon
as practicable (and in all events within thirty (30) days) after the date that
is six (6) months after your Separation from Service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of your
death). The provisions of this Section 14(b) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Code Section 409A.

 

  (c)

To the extent that any benefits pursuant to Section 12(a)(ii) or 12(b)(iii) or
reimbursements pursuant to Section 9 are taxable to you, any reimbursement
payment due to you pursuant to any such provision shall be paid to you on or
before the last day of your taxable year following the taxable year in which the
related expense was incurred. The benefits and reimbursements pursuant to such
provisions are not subject to liquidation or exchange for another benefit and
the amount of such benefits and reimbursements that you receive in one taxable
year shall not affect the amount of such benefits or reimbursements that you
receive in any other taxable year.

 

  (d)

Any installment payments payable pursuant to this Offer Letter will be treated
as separate payments for purposes of Code Section 409A.

 

  (e)

If and to the extent required to avoid the imputation of any tax, penalty or
interest pursuant to Code Section 409A, any benefits or cash payments pursuant
to Section 12(a)(ii) or 12(b)(iii) shall not be contingent on your execution of
the release contemplated by Section 12, but your rights to receive such benefits
or cash payments shall cease if you do not timely execute and deliver such
release or if you revoke such release.

If this Offer Letter is acceptable to you, please sign and date below and mail
the original back to me for my receipt by November 22 2019.

 

Very truly yours,

/s/ Charles B. Ammann

Name:   Charles B. Ammann Title:   Executive Vice President, General Counsel and
Secretary

I ACCEPT EMPLOYMENT ON THESE TERMS.

 

/s/ Mohan Maheswaran

      Dated: November 20, 2019    Mohan Maheswaran         

 

10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

Date

 

                    

                    

                    

Re: Termination of Employment - Agreement and Release

Dear                     :

This letter agreement (“Agreement”) presents the terms, conditions,
understandings, and agreements reached between me,                     , and
Semtech regarding resolution, settlement and release of any disputes or claims I
may have arising from my employment by Semtech, including any matters related to
the termination of my employment.

I acknowledge that I have the opportunity, should I desire, to consult with an
attorney of my choice prior to executing this Agreement.

In consideration of the respective promises, releases, and commitments stated in
this Agreement, Semtech and I (collectively referred to as “the Parties”) agree
as follows:

 

1.

Release from Responsibilities/Termination. I am relieved of my responsibilities
to and with Semtech effective                      (“Notice Date” or “last date
of active employment). Under this Agreement, I will remain an employee of
Semtech until                      (     weeks) at which time my employment with
Semtech will terminate (“Termination Date”).

 

2.

Benefits.

 

  (a)

In General. Semtech promises that I will receive the amount and benefits set
forth in this Section that are conditioned on my execution of this Agreement,
75% of which are being paid to induce me to release any claims I may have under
the Age Discrimination in Employment Act (“ADEA”). I may revoke the release of
ADEA Causes of Action in Section 3(a) of this Agreement within 7 days after I
sign it, in which case I will not receive the amounts or benefits that are being
paid to me for my release of ADEA Causes of Action, and my release of ADEA
Causes of Action will not go into effect. I acknowledge that my release of ADEA
Causes of Action under that section constitutes an entirely separate agreement
from the balance of this Agreement. Because my release of ADEA Causes of Action
is separate, if I revoke my release of ADEA Causes of Action, I understand that
I will not be revoking my release of any Claims (as defined in Section 2(c)) or
any other part of this Agreement, which will remain in effect.

 

Initials                          Employee                          Company  
                      

A-1



--------------------------------------------------------------------------------

  (b)

Pre-Termination Compensation. I will continue to receive any present salary on
my regular paydays, through the Termination Date. Immediately following the
Termination Date, I will receive cash in lieu of any unused vacation days I may
then have.

 

  (c)

Consideration. In exchange for this Agreement, I will receive the following
payments and benefits as provided in [Section 12(a) or (b)] of that certain
Offer Letter, dated as of                     , 2019 (“Offer Letter”:
[specifically describe the payments and benefits herein including treatment of
equity awards]. These payments and benefits will be paid to me if I re-execute
this Agreement during the 15- day period beginning on the day after the
Termination Date. I agree that my re-execution of this Agreement shall update
this Agreement to reflect any Claims (as defined in Section 3) that I may have
accrued since I first executed this Agreement. If I do not satisfy this
re-execution requirement, the amount I will be paid shall be reduced to $1000.

 

  (d)

Compensation and Benefit Plans. I will cease to be eligible to participate under
any stock option, bonus, incentive compensation, commission, medical, dental,
life insurance, retirement, and other compensation or benefit plans of Semtech
or any affiliate following my termination of employment. Thereafter, I will have
no rights under any of those plans, except as follows:

 

  (i)

Group Insurance. I will have any legally-mandated rights, if any, to COBRA
continuation coverage as to any Company-provided medical, dental, or vision plan
in which I participate. In addition, I shall be entitled to the group insurance
benefits prescribed in [Section 12(a)(ii) or (b) (iii)] of the Offer Letter,
which reads: [insert language]

 

  (ii)

Qualified and Non-Qualified Plan Retirement Benefits. I will retain any vested
benefits under all qualified and non-qualified retirement plans of Semtech, and
all rights associated with such benefits, as determined under the official terms
of those plans.

 

  (iii)

Equity Awards. my restricted stock and stock options shall vest in accordance
with their written terms and, in the case of stock options, be exercisable in
accordance with their written terms.

 

  (iv)

Indemnity and D&O Insurance. I will continue to be covered by (a) the terms and
conditions of the Indemnity Agreement entered into between Semtech and me on
[DATE] (the “Indemnity Agreement”) and (b) the terms of Semtech’s D&O insurance
policy for claims against me that arise out of matters or events that occurred
prior to the Termination Date.

 

Initials                          Employee                          Company  
                      

A-2



--------------------------------------------------------------------------------

Payment made under this Agreement will not be included in my compensation for
purposes of calculating the benefits to which I am entitled under any employee
benefit program, notwithstanding anything in it to the contrary.

 

3.

Complete Release.

 

  (a)

Release of ADEA Causes of Action. I irrevocably and unconditionally release all
claims that I may now have against the Released Parties listed in Section 3(e)
under the ADEA, which prohibits age discrimination in employment (ADEA Causes of
Action).

 

  (b)

Release of Claims Other Than ADEA Causes of Action. I irrevocably and
unconditionally release all claims described in Section 3(c) that I may now have
against the Released Parties listed in Section 3(e).

 

  (c)

Claims Released. The claims I am releasing under Section 3(b) include all known
and unknown claims, promises, causes of action, or similar rights of any type
that I presently may have (“Claims”) with respect to any Released Party listed
in Section 3(e). I understand that the term “Claims” does not include any ADEA
Causes of Action. I understand that the Claims I am releasing might arise under
many different foreign, domestic, national, state, or local laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
such as the following:

 

  (i)

Anti-discrimination statutes (other than the ADEA), such as Executive Order
11,141, which prohibits age discrimination in employment; Title VII of the Civil
Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and
Executive Order 11,246, which prohibit discrimination based on race, color,
national origin, religion, or sex; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; the Americans With Disabilities Act and
Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; and any other federal, state, or local laws
prohibiting discrimination, such as the California Fair Employment and Housing
Act, which prohibits discrimination in employment based on actual or perceived
race, religion, color, national origin, ancestry, physical or mental disability,
medical condition, marital status, sex, age, sexual orientation, or association
with a person who has, or is perceived to have, any of those characteristics.

 

Initials                          Employee                          Company  
                      

A-3



--------------------------------------------------------------------------------

  (ii)

Federal employment statutes , such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; and
any other federal laws relating to employment, such as veterans’ reemployment
rights laws.

 

  (iii)

Other laws , such as any federal, state, or local laws restricting an employer’s
right to terminate employees, or otherwise regulating employment; any federal,
state, or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; any other
federal, state, or local laws providing recourse for alleged wrongful discharge,
tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and similar or related claims, and any other law,
such as California Labor Code Section 200 et seq., relating to salary,
commission, compensation, benefits, and other matters, any applicable California
Industrial Welfare Commission order.

 

  (iv)

Examples of released Claims include, but are not limited to the following
(except to the extent explicitly preserved by Section 2 or 3(a) of this
Agreement): (i) Claims that in any way relate to or arose during my employment
with Semtech, or the termination of that employment, such as Claims for
compensation, bonuses, commissions, lost wages, or unused accrued vacation or
sick pay; (ii) Claims that in any way relate to the design or administration of
any employee benefit program; (iii) Claims that have irrevocable or vested
rights to severance or similar benefits or to post-employment health or group
insurance benefits; or (iv) any Claims to attorneys’ fees or other indemnities
(such as under the Civil Rights Attorneys’ Fees Act), with respect to Claims I
am releasing.

 

  (d)

Unknown Claims and ADEA Causes of Action: I understand that I am releasing
Claims and ADEA Causes of Action that I may not know about. That is my knowing
and voluntary intent even though I recognize that someday I might regret having
signed this Agreement. Nevertheless, I am assuming that risk and I agree that
this Agreement shall remain effective in all respects in any such case. I
expressly waive all rights I might have under any law that is intended to
protect me from waiving unknown claims, such as California Civil Code
Section 1542. I understand the significance of doing so. California Civil Code
Section 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER

 

Initials                          Employee                          Company  
                      

A-4



--------------------------------------------------------------------------------

FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,
WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.

 

  (e)

Released Parties: The Released Parties are Semtech, all current and former
parents, subsidiaries, related companies, partnerships, or joint ventures, and,
with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection, and their successors.

 

  (f)

Claims Not Released: It is my intention to release all Claims and ADEA Causes of
Action that I may have. Notwithstanding the previous sentence, Semtech and I
agree that this Agreement does not release my rights to enforce this Agreement,
such as Semtech’s obligation to make the payments and provide the benefits
described in Section 2. Moreover, I understand that this Agreement does not
release claims that cannot be released as a matter of law. For example, this
Agreement does not release the following types of claims to the extent that they
cannot be released as a matter of law: claims under the Family Medical Leave
Act, the Fair Labor Standards Act of 1938, the California Workers’ Compensation
Act, the California Family Rights Act, and Division 3, Article 2 of the
California Labor Code. In determining whether this Agreement provided me with
adequate consideration, I assumed that I was releasing all such Claims and ADEA
Causes of Action, including those that cannot be released as a matter of law.
Based on that assumption, I determined that I was receiving sufficient
consideration to induce me to release such Claims and ADEA Causes of Action.
Accordingly, I promise never to assert that this Agreement was not knowing and
voluntary because I did not know which Claims or ADEA Causes of Action I could
not lawfully release. In order to effectuate my intent to release all Claims and
ADEA Causes of Action, I agree that if I am ever awarded any amount with respect
to a Claim or ADEA Cause of Action against a Released Party that is not
extinguished by this Agreement, everything paid to me under Section 2 shall, to
the maximum extent permitted by law, be applied to satisfy any such Claim or
ADEA Cause of Action.

 

4.

Promises.

 

  (a)

Employment Termination: I agree that my employment with Semtech and its
affiliates will end on the Termination Date. Between now and the Termination

 

Initials                          Employee                          Company  
                      

A-5



--------------------------------------------------------------------------------

  Date, I agree that no changes to my job duties shall constitute Good Reason
under my Offer Letter. No one has represented to me that Semtech or its
affiliates will ever seek to rehire me and, except to the extent that their duly
authorized officers personally ask me to do so, I will not seek employment with
them. Semtech and I acknowledge that I have [voluntarily resigned for Good
Reason/been terminated without Cause, as such terms are defined in the Offer
Letter].

 

  (b)

Pursuit of Claims: Except as specifically identified above my signature at the
end of this Agreement, I have not filed, initiated, or prosecuted (or caused to
be filed, initiated, or prosecuted) any lawsuit, complaint, charge, action,
compliance review, investigation, or proceeding with respect to any Claim this
Agreement purports to waive, and I promise never to do so in the future, whether
as a named plaintiff, class member, or otherwise. I promise to request any
administrative agency or other body assuming jurisdiction of any such lawsuit,
etc. to withdraw from the matter or dismiss it with prejudice. However, the two
preceding sentences shall not preclude me from filing or prosecuting a charge
with any administrative agency with respect to any such Claim as long as I do
not seek any damages, remedies, or other relief for myself personally, which I
promise not to do, and any right to which I hereby waive. If I am ever awarded
or recover any amount as to a Claim I have purported to waive in this Agreement,
I agree that the amount of the award or recovery shall be reduced by the amounts
I was paid under this Agreement, increased appropriately for the time value of
money, using an interest rate of 8 percent per annum . To the extent such a
setoff is not effected, I promise to pay, or assign to Semtech my right to
receive, the amount that should have been set off. I promise never directly or
indirectly to bring or participate in an action against any Released Party under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction. This subsection shall not prohibit me from
challenging the validity of the ADEA Causes of Action released in Section 3(a)
of this Agreement. Each of the foregoing provisions of this Section 4(b) is
subject to compliance with applicable law. I understand that nothing in this
Agreement limits my ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”). I further understand that this Agreement does not limit
my ability to communicate with any Government Agencies or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including providing documents or other information, without notice to
the Company. Furthermore, this Agreement does not limit my right to receive an
award for information provided to any Government Agencies authorized to provide
monetary or other awards to eligible individuals who come forward with
information that leads to an

 

Initials                          Employee                          Company  
                      

A-6



--------------------------------------------------------------------------------

  agency enforcement action. Nothing in this Agreement is intended to limit my
right (a) to disclose trade secrets in a confidential manner either to a
federal, state or local government official or to an attorney where such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of law, or (b) to disclose trade secrets in an anti-retaliation
lawsuit or other legal proceeding, so long as that disclosure or filing is made
under seal and I do not otherwise disclose such trade secrets, except pursuant
to court order.

 

  (c)

Return of Property and Company Debts.

 

  (i)

I agree to provide Semtech, or assist Semtech in retrieving, all information,
records, or other materials belonging or relating to Semtech or my services with
Semtech, in whatever recorded or retrievable form, which are or have been in my
possession or control in connection with my employment by Semtech. I agree to
return all keys to Semtech files, desks, etc., in my possession, and disclosure
to Semtech of all computer or other electronic storage system passwords, access
codes, or other electronic “keys.” I agree that I will not remove from Semtech
nor retain any document, file, electronic record, or other item containing, in
whole or in part, any confidential or proprietary information of Semtech of
which I gained knowledge or to which I gained access during my employment.

 

  (ii)

Additionally, I agree that I will not remove from Semtech nor retain under my
control, directly or indirectly, in whole or in part, any software program,
development tool, design aid, or any other item, asset, or property owned,
licensed, or utilized by Semtech. I acknowledge that I may be personally liable
to the applicable owner for any misuse or misappropriation by me of any such
program, tool, aid, or item, to the extent the owner claims for itself
intellectual property or other rights in the item. I acknowledge that I have
returned to Semtech any and all such items which may have been previously used
by me in any off site or remote office or work location. The first sentence of
this paragraph in no way prohibits me from securing, in my own name and for my
own account, any such commercially available program, tool, aid, or item
directly from the owner for my own use.

 

  (iii)

By my last day of work, I will have cleared all expense accounts, repaid
everything I owe to Semtech or any Released Party, paid all amounts I owe on
Semtech-provided credit cards or accounts (such as cell phone accounts), and
canceled or personally assumed any such credit cards or accounts.

 

Initials                          Employee                          Company  
                      

A-7



--------------------------------------------------------------------------------

  (d)

Ownership of Claims and ADEA Causes of Action. I have not assigned or
transferred any Claim or ADEA Cause of Action I am purporting to release, nor
have I attempted to do so.

 

  (e)

Nonadmission of Liability: I agree not to assert that this Agreement is an
admission of wrongdoing and I acknowledge that the Released Parties do not
believe or admit that any of them has done anything wrong.

 

  (f)

No Disparagement or Harm: I agree not to denigrate or otherwise disparage
Semtech, any other Released Party, or any of Semtech’s products, processes,
experiments, policies, practices, standards of business conduct, or areas or
techniques of research, and Semtech agrees that none of its officers or members
of its Board of Directors shall denigrate or otherwise disparage me. However,
nothing in this subsection (f) shall prohibit me from complying with any lawful
subpoena or court order or taking any other actions affirmatively authorized by
law. I agree not to incur any expenses, obligations, or liabilities on behalf of
Semtech.

 

  (g)

Existing Obligations Continue: I agree to remain bound by any Company or Company
affiliate agreement or policy relating to confidential information, invention,
nonsolicitation, noncompetition, or similar matters to which I am now subject.

 

  (h)

Implementation: I agree to sign any documents and do anything else that in the
future is needed to implement this Agreement.

 

  (i)

Other Representations: In addition to my other representations in this
Agreement, I have made the following representations to Semtech, on which I
acknowledge it also has relied in entering into this Agreement with me:

 

  (i)

There Have Been No Wrongful Acts: I have not suffered any discrimination on
account of my age, sex, race, national origin, marital status, sexual
orientation, or any other protected status, and none of these ever has been an
adverse factor used against me by any Released Party. I have not suffered any
job-related wrongs or injuries for which I might still be entitled to
compensation or relief, such as an injury for which I might receive a workers’
compensation award in the future or a violation of my rights under the
California Family Rights Act, or the Family Medical Leave Act. I already have
been paid all wages, commissions, compensation, benefits, and other amounts that
any Released Party has ever owed I, except for unpaid amounts or benefits
expressly payable under the terms of this Agreement or not released hereunder.

 

Initials                          Employee                          Company  
                      

A-8



--------------------------------------------------------------------------------

  (ii)

My Factual Allegations Were Truthful: To the best of my knowledge, all of the
factual allegations I made that induced Semtech to enter into this Agreement are
true in all material respects.

 

  (iii)

ADEA Release Requirements Have Been Satisfied: I understand that this Agreement
had to meet certain requirements to validly release any ADEA Causes of Action I
might have had, and I represent that all such requirements were satisfied.
(These requirements are that (1) my entering into this agreement had to be
knowing and voluntary ( i.e. , free from fraud, duress, coercion, or mistake of
fact); (2) this agreement had to be in writing and be understandable; (3) it had
to explicitly waive current ADEA Causes of Action; (4) it could not have waived
future ADEA Causes of Action; (5) it must have been paid for with something to
which I was not already entitled; (6) Semtech had to advise me in writing to
consult an attorney; (7) Semtech normally had to give me at least 21 days in
which to consider my ADEA release; and (8) Semtech normally had to give me at
least 7 days within which to revoke my ADEA release after signing it.) I further
understand that if I had executed this Agreement in connection with an
employment termination program, I would have been entitled to more time to
consider this Agreement and to information about other persons selected or
eligible for the program under which I was terminated; I represent that all
factual or legal questions I had about whether I was terminated pursuant to an
employment termination program were answered satisfactorily and that I was not
terminated pursuant to such a program.

 

  (j)

False Claims Representations and Promises: I have disclosed to Semtech any
information I have concerning any conduct involving Semtech or any affiliate
that I have any reason to believe may be unlawful or that involves any false
claims to the United States. I promise to cooperate fully in any investigation
Semtech or any affiliate undertakes into matters occurring during my employment
with Semtech or any affiliate. I understand that nothing in this Agreement
prevents my from cooperating with any U.S. government investigation. In
addition, to the fullest extent permitted by law, I hereby irrevocably assign to
the U.S. government any right I might have to any proceeds or awards in
connection with any false claims proceedings against Semtech or any affiliate.

 

  (k)

Cooperation Required: I agree that, as requested by Semtech, I will fully
cooperate with Semtech or any affiliate in effecting a smooth transition of my
responsibilities to others. I also agree to make myself available upon
reasonable advance notice to meet with Semtech or its representative to provide
any facts or other information I may have regarding any matter related to my
duties while employed by Semtech.

 

Initials                          Employee                          Company  
                      

A-9



--------------------------------------------------------------------------------

  (l)

Non-Solicitation. I agree that, for a period of twenty four months following my
Notice Date, I shall not, in any capacity, induce or solicit, or attempt to
induce or solicit, or cause any other person, business or entity to induce or
solicit, any person who at the time of such inducement or solicitation is an
employee of Semtech, to perform work or services in any capacity for any other
person or entity other than Semtech; or otherwise solicit, offer to employ or
retain, or aid another in similar actions, any then current employee of Semtech;
provided, however, that I shall be permitted to solicit my personal assistant to
continue to work for me or my successor employer.

 

  (m)

This Release to be Kept Confidential: Except with respect to knowledge that is
available from perusing Semtech’s publicly available filings, I have not
disclosed and will never disclose the underlying facts that led up to the
settlement evidenced by this Agreement, or the terms, amount, or existence of
that settlement or this Agreement, to anyone other than a member of my immediate
family or my attorney or other professional advisor and, even as to such a
person, only if the person agrees to honor this confidentiality requirement.
Such a person’s violation of this confidentiality requirement is to be treated
as a violation by me. This subsection does not prohibit disclosures to the
extent necessary legally to enforce this Agreement or to the extent prohibited
by law, nor does it prohibit disclosures to the extent otherwise legally
required (but only if I notify Semtech of a disclosure obligation or request
within 1 day after I learn of it and permit Semtech to take all steps it deems
to be appropriate to prevent or limit the required disclosure).

 

5.

Consequences of Violating Promises.

 

  (a)

General Consequences: In addition to any other remedies or relief that may be
available, Semtech and I agree to pay the other party’s attorneys’ fees
(including in-house counsel costs) and damages the Released Parties or I,
respectively, may incur as a result of breaching a promise made in this
Agreement (such as by suing a Released Party over a released Claim or
disparaging me) or if any representation made in this Agreement was false when
made. We agree that the minimum damages for each breach will be a liquidated sum
equal to half of the attorneys’ fees each Released Party or me, as applicable,
incurs as a result of the breach, which is a reasonable estimate of the value of
the time the Released Party is likely to have to spend seeking a remedy for the
breach. I further agree that Semtech would be irreparably harmed by any actual
or threatened violation of Section 4 that involves Release-related disclosures
or disclosure or use of confidential

 

Initials                          Employee                          Company  
                      

A-10



--------------------------------------------------------------------------------

  information or trade secrets or solicitation of employees, customers, or
suppliers, and that Semtech will be entitled to an injunction prohibiting me
from committing any such violation.

 

  (b)

Challenges to Validity: Should I attempt to challenge the enforceability of the
release of Claims in Section 3(b), I agree first (1) to deliver a certified
check to Semtech for all amounts I have received on account of my release of
Claims because I signed this Agreement, plus 8 percent interest per annum , (2)
to direct in writing that all future benefits or payments I am to receive
because I signed this Agreement be suspended, and (3) to invite Semtech to
cancel this Agreement. If Semtech accepts my offer, this Agreement will be
canceled. If it rejects my offer, Semtech will notify me and deposit the amount
I repaid, plus all suspended future benefits and payments, in an
interest-bearing account pending a determination of the enforceability of this
Agreement. If the release of Claims in Section 3(b) is determined to be
enforceable, Semtech is to pay me the amount in the account, less any amounts I
owe Semtech. If the release of Claims in Section 3(b) is determined to be
unenforceable, the amount credited to the account shall be paid to the entities
that paid the consideration for this Agreement in proportion to their payments,
and the suspension of future benefits or payments shall become permanent.

 

6.

Consideration of Release. I acknowledge that, before signing this Agreement, I
was given at least 21 days in which to consider this Agreement. I waive any
right I might have to additional time within which to consider this Agreement. I
further acknowledge that: (1) I took advantage of the time I was given to
consider this Agreement before signing it; (2) I carefully read this Agreement;
(3) I fully understand it; (4) I am entering into it voluntarily; (5) I am
receiving valuable consideration in exchange for my execution of this Agreement
that I would not otherwise be entitled to receive; and (6) Semtech, in writing,
encouraged I to discuss this Agreement with my attorney (at my own expense)
before signing it, and that I did so to the extent I deemed appropriate.

 

7.

Authority. Semtech represents and warrants that the undersigned has the
authority to act on behalf of Semtech and to bind Semtech and all who may claim
through it to the terms and conditions of this Agreement. I represent and
warrant that I have the capacity to act on my own behalf and on behalf of all
who might claim through I to bind them to the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

 

8.

No Representations. Each Party acknowledges that in deciding to sign this
Agreement, it has not relied upon any representations or statements that are not
specifically set forth in this Agreement.

 

Initials                          Employee                          Company  
                      

A-11



--------------------------------------------------------------------------------

9.

Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

10.

Entire Agreement. This agreement represents the entire agreement and
understanding between Semtech and me concerning my employment with and
separation from Semtech, and supersedes and replaces any and all prior
agreements and understandings concerning my relationship with Semtech and my
compensation by Semtech, other than my Employee Confidentiality Agreement and
Proprietary Rights Agreement, my Invention Assignment and Secrecy Agreement, my
Policy Regarding Confidential Information and Insider Trading for All Employees,
and my Employee Acknowledgement and Agreement .

 

11.

No Oral Modification. This agreement may only be amended in writing, signed by
me and an authorized representative of Semtech.

 

12.

Governing Law/Enforcement. This agreement shall be governed by the laws of the
State of California. The Parties agree to resolve any claims they may have with
each other (except for claims for temporary restraining orders or preliminary
injunctions to aid in arbitration only) through final and binding arbitration in
accordance with my Employee Acknowledgement and Agreement, which is incorporated
by reference herein.

 

13.

Counterparts. This agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

 

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS AND ADEA
CAUSES OF ACTION. IF YOU WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL
CONSIDERATION PERIOD AFFORDED BY SECTION 6 AND YOU SHOULD CONSULT YOUR ATTORNEY.

The only lawsuits, charges, complaints, or claims I have filed to date relating
to my employment (including docket number and name) are:
                                         
                                            

 

Initials                          Employee                          Company  
                      

A-12



--------------------------------------------------------------------------------

                                                                  . I agree to
cause the withdrawal or dismissal with prejudice of all of these matters, to the
extent still pending within 5 days after this Agreement becomes irrevocable, and
until such withdrawal or dismissal is accepted or ordered, no amounts otherwise
due I under this Agreement shall become payable.

Executed at                     , this      day of                     , 20    

 

                                                                 
                

Employee

Executed at                     , this      day of                     , 20    

 

                                                                 
                

Company

Re-executed after my                     , 20     Termination Date on this     
day of                     , 20    .

 

                                                                 
                

Employee

 

Initials                          Employee                          Company  
                      

A-13



--------------------------------------------------------------------------------

STATEMENT OF COUNSEL

I represented Mohan Maheswaran (Employee) in negotiating the general release
(Release) dated [ date ] with Semtech Corporation (Company). I fully advised the
Employee of the scope, meaning, and legal effect of each provision contained in
the Release. The Employee acknowledged to me that the Employee carefully read
and fully understood all of the provisions of the Release, including the
provision by which the Employee released all of the Employee’s claims, both
known and unknown, against Semtech and all other related parties (Released
Parties).

I agree to be bound by any provisions in the Release relating to
confidentiality, nondisclosure, or the Employee’s or my attorney’s fees and
costs, to the same extent as if I, not the Employee, had executed that
agreement. Except to the extent otherwise explicitly provided for in the
Release, I agree that neither Semtech nor any of the Released Parties is
obligated to pay or will be paying any of those fees and costs, and I promise
never to seek to hold any of them liable for those fees and costs.

 

 

[Attorney’s Name]

Date:  

 

 

Initials                          Employee                          Company  
                      

A-14



--------------------------------------------------------------------------------

EXHIBIT B

LIMITATION ON BENEFITS.

Notwithstanding anything contained in this Offer Letter to the contrary, to the
extent that any payments and benefits provided under this Offer Letter to you or
for your benefit, together with any payments and benefits provided to you or for
your benefit under any other plan or agreement of the Company or any of its
Affiliates (such payments or benefits are collectively referred to as the
“Benefits”), would be subject to the excise tax (“Excise Tax”) imposed under
Section 4999 of the Code, your Benefits shall be reduced (but not below zero) if
and to the extent that a reduction in the Benefits would result in you retaining
a larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than if you received all of the Benefits
(such reduced amount is referred to hereinafter as the “Limited Benefit
Amount”). If a reduction in your Benefits is required pursuant to the preceding
sentence, in order to effectuate the Limited Benefit Amount the Company shall
reduce or eliminate (if and to the extent necessary) your Benefits by first
reducing or eliminating amounts which are payable from any cash severance, then
from any payment or benefit in respect of any equity award that is treated as
contingent on the change in ownership or control but is not covered by Treas.
Reg. Section 1.280G-1 Q/A 24(b) or (c), then from any payment or benefit in
respect of an equity award that is covered by Treas. Reg. Section 1.280G-1 Q/A
24(c), in each case in reverse order beginning with payments or benefits which
are to be paid the farthest in time from the Determination (as hereinafter
defined). A determination as to whether a reduction in your Benefits to the
Limited Benefit Amount pursuant to this Exhibit B, and the amount of such
Limited Benefit Amount, shall be made by the Company’s independent public
accountants or another certified public accounting firm or executive
compensation consulting firm of national reputation designated by the Company
(the “Firm”) at the Company’s expense. The Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to the Company and you not later than ten (10) business days after
the date of termination of your employment, if applicable, or such other time as
reasonably requested by the Company or you.

 

B-1